Citation Nr: 1825003	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  15-12 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for residuals of a kidney contusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1954 to September 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

This appeal was previously presented to the Board in May 2017, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2014).


FINDING OF FACT

The service-connected residuals of a kidney contusion do not include albumin and casts with a history of acute nephritis, or hypertension.  


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's residuals of a kidney contusion have not been met at any time during the pendency of the appeal.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.115a, Diagnostic Codes 7599-502.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the present case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Likewise, there is no indication in the record of a failure to assist the Veteran in the development of his claim.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to VA's duty to assist).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded VA medical examinations and opinions on several occasions, most recently in October 2017, for the disability on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


Increased rating - Kidney contusion

The Veteran seeks a compensable rating for his service-connected residuals of a kidney contusion.  He contends this disability has worsened in severity, and an increased rating is thus warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Historically, the Veteran's service-connected residuals of a kidney contusion are evaluated under Diagnostic Code (DC) 7599-7502.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  DC 7502 is utilized for the evaluation of chronic nephritis.  This code provides in turn for a rating based on renal dysfunction.  

38 C.F.R. § 4.115a provides for renal dysfunction to be rated as follows:  Albumin and casts with a history of acute nephritis, or hypertension at a noncompensable level under DC 7101 warrants a noncompensable rating.  Constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101 warrants a 30 percent rating.  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 (diastolic pressure predominantly 120 or more) warrants a 60 percent evaluation.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Finally, a 100 (total) rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a, DC 7502.  

38 C.F.R. § 4.115 further states:  

Separate ratings are not to be assigned for disability from disease of the heart and any form of nephritis, on account of the close interrelationships of cardiovascular disabilities.  If, however, absence of a kidney is the sole renal disability because of nephritis, the absent kidney and any hypertension will be separately rated.  Also, in the event that chronic renal disease has progressed to the point where regular dialysis is required, any co-existing hypertension or heart disease will be separately rated.  

38 C.F.R. § 4.115.  

Upon receipt of the Veteran's claim, he was afforded an April 2011 VA genitourinary examination.  He reported current bilateral kidney pain, 8/10 in severity.  He denied any history of urinary tract infections, leakage, obstructed voiding, or genitourinary cancers.  A history of a kidney stone approximately 5 years ago was noted.  He also denied any acute nephritis, erectile dysfunction, renal dysfunction, or related hypertension.  On physical evaluation, his kidneys were essentially normal, with reported pain noted.  A urinalysis was within normal limits.  Other than pain, no current kidney dysfunction or impairment was noted.  

Another VA examination was afforded the Veteran in October 2017.  The claims file, to include the service treatment records, were reviewed in conjunction with the examination.  His history of a motor vehicle accident in service, resulting in a contusion to the left kidney, was noted by the examiner, a VA physician.  Thereafter, the Veteran experienced hematuria immediately following the accident and was briefly hospitalized at a military hospital for recovery and observation.  At the time of discharge from hospitalization, his renal contusion was considered fully-resolved.  Post-service, the Veteran was without any kidney-related residuals for many years.  Beginning in approximately 2000, he began to have recurrent kidney calculi.  The Veteran's current symptoms included kidney pain and urinary frequency.  He also reported lethargy secondary to his renal dysfunction.  No hypertension was noted.  

Upon review of the claims file, physical examination of the Veteran, and clinical testing, to include urinalysis, abdominal CT scan, and cystoscopy, the examiner found evidence of renal calculi, prostatomegaly, and benign prostatic hypertrophy resulting in bladder obstructive disorder.  Together, these symptoms warranted a diagnosis of chronic kidney disease, stage 2, according to the examiner.  Concerning the etiology of this disorder, the examiner opined that, based on his review of the record, the Veteran experienced "complete recovery" from his left kidney contusion in service.  The examiner found "no indication of any renal abnormality on the [service separation] medical examination."  The Veteran's current chronic kidney disease (CKD) and related complications were most likely the result of his age and the fact the Veteran was male, resulting in higher risk with age.  The examiner further opined that it was "not possible to conclude that [the Veteran's] CKD was caused by or the result of his left renal contusion or any other event during active service."  

The Veteran has also submitted written statements from himself, his wife, and co-workers.  These statements confirm such reported symptoms as urinary frequency and urgency, leakage, and chronic kidney pain.  

After reviewing the totality of the record, the Board finds the preponderance of the evidence to be against the claim for a compensable rating for residuals of a kidney contusion.  The Veteran's service-connected kidney disorder does not result in albumin and casts with a history of acute nephritis, or hypertension, as would warrant a compensable rating for this disorder.  While the Veteran does have chronic kidney disease with complications, according to the October 2017 VA examination report and VA outpatient treatment records, the examiner found these current symptoms were unrelated to his service-connected kidney contusion.  The examiner could identify no current symptoms related to the service-connected kidney disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  

The Board carefully considered the Veteran's statements attributing his current symptoms to his service-connected kidney contusion.  In this case, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the symptoms which can be attributed to the service-connected kidney contusion versus the nonservice-connected chronic kidney disease.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Kidney disabilities are medically complex disease processes because of their multiple possible etiologies, and require specialized testing to diagnose, and may manifest symptomatology that may overlap with other disorders. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). Thus, because kidney disorders involve internal and unseen system processes unobservable by the Veteran, the Veteran's report of symptoms attributable to the service-connected disorder versus the non-service connected disorder are of little probative value.  In the absence of any current impairment, a compensable rating must be denied.  Additionally, as the Veteran has displayed a similar level of impairment during the pendency of this appeal, a staged rating is not warranted at this time.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected kidney disability that would render the schedular criteria inadequate.  The Veteran's symptoms are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  VA examiners have concluded that the Veteran service-connected kidney disability does not impair the Veteran's ability to maintain employment, as the Veteran has worked for many years.  As such, the Board does not find that referral for extraschedular consideration is warranted.  


ORDER

A compensable rating for residuals of a kidney contusion is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


